UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-23057 Guggenheim Energy & Income Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – December 31, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim Energy & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) December 31, 2015 Shares Value SHORT TERM INVESTMENTS† - 1.6% Dreyfus Treasury Prime Cash Management Institutional Shares 0.00%1 $ Total Short Term Investments (Cost $1,060,646) Face Amount~ Value CORPORATE BONDS†† - 87.5% Energy -45.8% Gibson Energy, Inc. 6.75% due 07/15/212 $ Marathon Petroleum Corp. 3.40% due 12/15/20 PDC Energy, Inc. 7.75% due 10/15/22 Sunoco Logistics Partners Operations, LP 5.95% due 12/01/25 ContourGlobal Power Holdings S.A. 7.13% due 06/01/192 Gulfstream Natural Gas System LLC 4.60% due 09/15/252 FTS International, Inc. 8.01% due 06/15/202,3 Sabine Pass Liquefaction LLC 5.63% due 02/01/21 5.63% due 04/15/23 Carrizo Oil & Gas, Inc. 7.50% due 09/15/20 Newfield Exploration Co. 5.38% due 01/01/26 Summit Midstream Holdings LLC / Summit Midstream Finance Corp. 7.50% due 07/01/21 CONSOL Energy, Inc. 8.00% due 04/01/232 Unit Corp. 6.63% due 05/15/21 Antero Resources Corp. 6.00% due 12/01/20 QEP Resources, Inc. 6.88% due 03/01/21 Halcon Resources Corp. 8.63% due 02/01/202 Linn Energy LLC / Linn Energy Finance Corp. 6.25% due 11/01/19 12.00% due 12/15/202 SM Energy Co. 6.50% due 01/01/23 Crestwood Midstream Partners Limited Partnership / Crestwood Midstream Finance Corp. 6.25% due 04/01/232 6.13% due 03/01/22 Face Amount~ Value CORPORATE BONDS†† - 87.5% (continued) Energy -45.8% (continued) EP Energy LLC / Everest Acquisition Finance, Inc. 9.38% due 05/01/20 $ $ Comstock Resources, Inc. 10.00% due 03/15/202 Approach Resources, Inc. 7.00% due 06/15/21 TerraForm Power Operating LLC 6.13% due 06/15/252 Atlas Energy Holdings Operating Company LLC / Atlas Resource Finance Corp. 9.25% due 08/15/21 BreitBurn Energy Partners Limited Partnership / BreitBurn Finance Corp. 7.88% due 04/15/22 SandRidge Energy, Inc. 8.75% due 06/01/202 Ultra Petroleum Corp. 5.75% due 12/15/182 Total Energy Utilities -10.4% LBC Tank Terminals Holding Netherlands BV 6.88% due 05/15/232 NRG Energy, Inc. 8.25% due 09/01/20 Terraform Global Operating LLC 9.75% due 08/15/222 AES Corp. 5.50% due 04/15/25 7.38% due 07/01/21 4.88% due 05/15/23 Viridian Group Fundco II 7.50% due 03/01/20 950,000 EUR Total Utilities Consumer, Cyclical -8.8% Ferrellgas Partners, LP 8.63% due 06/15/20 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.00% due 05/20/22 WMG Acquisition Corp. 6.75% due 04/15/222 Suburban Propane Partners LP / Suburban Energy Finance Corp. 7.38% due 08/01/21 Nathan's Famous, Inc. 10.00% due 03/15/202 NPC International Incorporated / NPC Operating Company A Inc / NPC Operating Co B Inc 10.50% due 01/15/20 Guggenheim Energy & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) December 31, 2015 Face Amount~ Value CORPORATE BONDS†† - 87.5% (continued) Consumer, Cyclical -8.8% (continued) L Brands, Inc. 6.88% due 11/01/352 $ $ Total Consumer, Cyclical Communications -5.4% Sprint Communications, Inc. 7.00% due 03/01/202 TIBCO Software, Inc. 11.38% due 12/01/212 T-Mobile USA, Inc. 6.50% due 01/15/26 Interoute Finco plc 7.40% due 10/15/20 500,000 EUR Numericable-SFR SAS 6.25% due 05/15/242 Neptune Finco Corp. 6.63% due 10/15/252 CSC Holdings LLC 6.75% due 11/15/21 Total Communications Industrial -5.0% Dynagas LNG Partners Limited Partnership / Dynagas Finance, Inc. 6.25% due 10/30/19 StandardAero Aviation Holdings, Inc. 10.00% due 07/15/232 Novelis, Inc. 8.75% due 12/15/20 Amsted Industries, Inc. 5.00% due 03/15/222 LMI Aerospace, Inc. 7.38% due 07/15/19 CNH Industrial Capital LLC 4.38% due 11/06/20 Total Industrial Financial -3.8% Jefferies Finance LLC / JFIN Company-Issuer Corp. 7.38% due 04/01/202 7.50% due 04/15/212 National Financial Partners Corp. 9.00% due 07/15/212 NewStar Financial, Inc. 7.25% due 05/01/20 Garfunkelux Holding Co. 3 S.A. 8.50% due 11/01/22 200,000 GBP Total Financial Consumer, Non-cyclical -3.1% Bumble Bee Holdings, Inc. 9.00% due 12/15/172 Midas Intermediate Holdco II LLC / Midas Intermediate Holdco II Finance, Inc. 7.88% due 10/01/222 Face Amount~ Value CORPORATE BONDS†† - 87.5% (continued) Consumer, Non-cyclical -3.1% (continued) Central Garden & Pet Co. 6.13% due 11/15/23 $ $ Total Consumer, Non-cyclical Technology -2.7% First Data Corp. 5.75% due 01/15/242 5.00% due 01/15/242 NCR Corp. 5.88% due 12/15/21 Total Technology Basic Materials -2.4% TPC Group, Inc. 8.75% due 12/15/202 Eldorado Gold Corp. 6.13% due 12/15/202 Total Basic Materials Diversified -0.1% Opal Acquisition, Inc. 8.88% due 12/15/212 Total Corporate Bonds (Cost $70,039,156) SENIOR FLOATING RATE INTERESTS††,3 - 21.6% Utilities -12.9% Panda Moxie Patriot 6.75% due 12/19/20 Invenergy Thermal Operating I, LLC 6.50% due 10/19/22 Texas Competitive Electric Holdings Company LLC 3.75% due 11/07/16 Terraform AP Acquisition Holdings LLC 5.00% due 06/26/22 Panda Hummel 7.00% due 10/27/22 Panda Stonewall (Green Energy) 6.50% due 11/12/21 Total Energy Industrial -4.7% Panda Power 7.50% due 08/21/20 Arch Coal, Inc. 6.25% due 05/16/18 LSFP Cypress Holdings LLC 7.25% due 10/09/22 Total Industrial Energy -2.2% Cactus Wellhead 7.00% due 07/31/20 Communications -1.8% Cengage Learning Acquisitions, Inc. 7.00% due 03/31/20 Guggenheim Energy & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) December 31, 2015 Face Amount~ Value SENIOR FLOATING RATE INTERESTS††,3 - 21.6% (continued) Communications -1.8% (continued) Gogo LLC 11.25% due 03/21/18 $ $ 7.50% due 03/21/18 Proquest LLC 10.00% due 12/01/22††† Total Communications Total Senior Floating Rate Interests (Cost $15,279,871) Face Amount~ Value ASSET BACKED SECURITIES†† - 1.9% Collateralized Loan Obligation -1.9% TCW Global Project Fund II Ltd. 2004-1A, 2.57% due 06/24/162,3 $ $ Silver Spring CLO Ltd. 3.62% due 10/15/263 Total Collateralized Loan Obligation Total Asset Backed Securities (Cost $1,347,418) Total Investments - 112.6% (Cost $87,727,091) $ Other Assets & Liabilities, net - (12.6)% Total Net Assets - 100.0% $ Guggenheim Energy & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) December 31, 2015 ~ The face amount is denominated in U.S. Dollars, unless otherwise noted. † Value determined based on Level 1 inputs — See Note 2. †† Value determined based on Level 2 inputs, unless otherwise noted — See Note 2. ††† Value determined based on Level 3 inputs — See Note 2. 1 Rate indicated is the 7-day yield as of December 31, 2015. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $27,381,617 (cost $32,205,921), or 40.9% of total net assets. These securities have been determined to be liquid under guildelines established by the Board of Trustees. 3 Variable rate security. Rate indicated is rate effective at December 31, 2015. BV Limited Liability Corporation CLO Collatralized Loan Obligation EUR Euro GBP British Pound LLC Limited Liability Corporation LP Limited Partnership plc Public Limited Company S.A. Corporation See sector classification in Supplemental Information section. At December 31, 2015, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower Maturity Date Face Amount Value Lincoln Finance Ltd. 01/18/2016 $– Guggenheim Energy & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) December 31, 2015 The following table summarizes the inputs used to value the Fund’s net assets at December 31, 2015 (see Note 2 in the Notes to Schedule of Investments): Level 2 Level 3 Description Level 1 Quoted Prices Significant Observable Inputs Significant Unobservable Inputs Total Assets: Corporate Bonds $
